Order entered April 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01154-CR
                                     No. 05-13-01155-CR

                         TOMMY EXIQUIO MARTINEZ, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-51119-M, F10-51168-M

                                          ORDER
        The Court GRANTS the State’s April 1, 2014 motion to accept the contemporaneously

filed letter brief. We ORDER the State’s letter brief received on April 1, 2014 filed as of the

date of this order.

        On February 27, 2014, the Court adopted the trial court’s findings regarding the

indictment and plea papers for cause no. 05-13-01155-CR (trial court no. F10-51168-M) and

ordered the parties to file supplemental briefs addressing the issue of whether appellant was

charged with the same offense in the two indictments and whether appellant pleaded guilty to the

same offense as alleged in the two indictments. We have received appellant’s supplemental brief

which raises the issue that the conviction in cause no. 05-13-01155-CR constitutes a double
jeopardy violation and the State’s letter brief stating the State not only does not object to

appellant’s receipt of the requested relief but agrees appellant should receive the requested relief.

       Accordingly, we ORDER the appeal submitted, without argument, on April 28, 2014 to a

panel consisting of Justices Lang, Myers, and Brown.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE